  Case 2:11-cr-00853-CCC Document 25 Filed 02/05/21 Page 1 of 2 PageID: 100
PROB 12A
(12/20)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Christopher Williams                                                  Cr.: 11-00853-001
                                                                                         PACTS #: 63502

Name of Sentencing Judicial Officer:    THE HONORABLE CLAIRE C. CECCHI
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 04/09/2013

Original Offense:   Felon in Possession of a Weapon, 18 U.S.C., Section 922(g)

Original Sentence: 92 months imprisonment, 3 years supervised release, $100 special assessment

Special Conditions: Alcohol/Drug Testing and/or Treatment, New Debt Restriction, DNA Collection

Type of Supervision: Supervised Release                        Date Supervision Commenced: 05/16/2018

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   On January 29, 2021, Williams was arrested by the South Hackensack Police
                      Department and charged with resisting arrest, eluding police, possession of a
                      controlled dangerous substance, and several traffic citations. According to
                      police reports and statements by police, Williams was a passenger in a vehicle
                      police had pulled over for a traffic stop. During the traffic stop, Williams moved
                      into the driver’s seat and sped off. Williams traveled a short distance before
                      crashing into a light pole at a gas station. Williams then fled on foot before
                      collapsing to the ground. Police quickly realized he was overdosing and
                      administered Narcan. Williams regained consciousness and admitted he had
                      been using heroin. A second dose of Narcan was administered while he was en
                      route to the hospital.
                      On January 30th, Williams was discharged from the hospital and transferred to
                      the Bergen County Jail. On February 1st, Williams was released from custody.
                      The charges remain pending at the New Jersey Superior Court (Bergen County).
   Case 2:11-cr-00853-CCC Document 25 Filed 02/05/21 Page 2 of 2 PageID: 101
                                                                                               Prob 12A – page 2
                                                                                             Christopher Williams


U.S. Probation Officer Action:

Our office recommends withholding Court action at this time. Williams is expected to enter residential
inpatient drug treatment at Maryville, Inc, to address his drug addiction. Williams appears determined and
motivated in bettering himself. We will keep the Court apprised of Williams’ pending charges and any
additional instances of noncompliance.


                                                                Respectfully submitted,

                                                                SUSAN M. SMALLEY, Chief
                                                                U.S.
                                                                 .S. Probation Officer



                                                                 By:   ANTHONY J. NISI
                                                                       U.S. Probation Officer

/ ajn

APPROVED:
                            Digitally signed by Luis R.
                            Gonzalez
                            Date: 2021.02.04 15:00:49 -05'00'
LUIS R. GONZALEZ                       Date
Supervising U.S. Probation Officer


Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                        Signature of Judicial Officer


                                                                       2/5/2021
                                                                                    Date
